Citation Nr: 1714910	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for endometriosis, post hysterectomy with hemi-oophorectomy.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the case in February 2016 for further development.  The matter is again before the Board. 

The issues of entitlement to service connection for hypertension and entitlement to service connection for endometriosis, post hysterectomy with hemi-oophorectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disorder that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for the Veteran's low back strain is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In February 2016, the Board remanded the Veteran's claim for additional evidentiary development.  In part, the Board instructed the AOJ to schedule the Veteran for an orthopedic examination to identify each orthopedic disability found, provide an etiology for each disability identified, and opine as to whether it was at least as likely as not that each disability was incurred in the Veteran's active duty service. 

In April 2016, the AOJ provided the Veteran with a VA examination for her low back disability.  The examination report and accompanying opinion included all findings requested by the Board.  In an August 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claims. 

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

III.  Merits of the Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that her low back strain onset in service and has continued since.  Specifically, the Veteran contends that her duties while in service required her to pick up and move heavy objects, causing repetitive bending, twisting, and lifting.  See April 2014 Notice of Disagreement. 

The Veteran's STRs show treatment for low back strain.  In an October 1977 STR, the Veteran complained of two weeks of lower back pain, especially when sitting on a hard surface for a long period of time.  The treatment record noted that the Veteran was obese and that there was no history of trauma.  In a July 1983 STR, the Veteran complained of severe lower back pain for the last two weeks.  Pain on forward flexion at 40 degrees was noted.  In an October 1985 STR, the Veteran presented with lower back pain for the last six months.  She reported that she had not sought treatment for her back prior to this visit.  Though the record noted there was no history of trauma or inciting events, the Veteran reported that she had been washing dishes when she lost control of her legs and fell.  It was noted that pain was located in the Veteran's low back to midline lumbosacral area.  Imaging studies of the Veteran's back showed straightening of lordosis was evident, but no vertebral or disc abnormality was apparent.  The Veteran's S and I joints were noted as within normal limits.  The Veteran was assessed with lumbosacral dysfunction.  In a January 1986 STR, the Veteran presented with low back pain for the last three days.  She reported that the pain radiated to her buttocks and thighs.  The record indicated there was no history of injury.  The Veteran's back pain was determined to be induced by an exercise routine meant to help the Veteran lose weight.  The Veteran was diagnosed with lumbar strain. 

In a subsequent January 1986 STR, the Veteran reported lower back pain with possible muscle spasms for the last three months.  She reported a severe back spasm with pain after walking three miles on Saturday.  The Veteran reported pain in her right leg when standing and that she could only sleep in her waterbed on her side.  The Veteran was assessed with chronic lower back pain associated with exercise to lose weight and was put on a profile for 10 days.  In a March 1991, the Veteran was put on a two week profile because of back strain.

In February 1994, the Veteran was afforded a VA examination for her low back strain.  The examiner noted that the Veteran had strained her back two years ago while playing racquetball and had been having recurrent pains since.  On examination, the Veteran's back did not reveal any tenderness or spasm on palpation.  Straight leg raising was negative.  Imaging studies of the lumbar spine were essentially normal.  The examiner diagnosed the Veteran with a history of recurrent back strains.  No etiological opinion was provided.  

In an April 1999 treatment record, the Veteran presented with lower back pain and x-rays from 1997 showing mild degenerative changes.  She also had paresthesia in her feet.  The Veteran reported no new injuries.  The Veteran was diagnosed with chronic lower back pain and sacroiliac joint pain.  A program of care was created; however, the Veteran did not attend sessions and the record was closed in May 1999.

In a November 2001 treatment record, the Veteran presented with complaints of left lower quadrant pain with radiation to the left lower leg.  She reported that she fell twice, once in 1991 from a fifth step and once in 1996 when she slipped on ice.  The treatment record noted left lower quadrant pain with radiation in the medial thigh, calf, and foot.  It was noted that it was not likely due to nerve impingement or lumbosacral plexus lesion, as different nerves were involved.  Peripheral neuropathy was found unlikely, but with the Veteran's reported symptoms of numbness in both arms, there was a possibility of peripheral polyneuropathy noted, but unlikely radiculopathy. 

A neurological consultation with x-rays was conducted in November 2006.  Flexion and extension x-rays of the lumbar spine demonstrated no significant abnormality.  The physician noted that a magnetic resonance imaging (MRI) test conducted in October 2006 demonstrated two-level degenerative disc disease, at L4-5 and L5-S1, evident by loss of disc hydration.  He also noted that on the axial images, there was a far lateral synovial cyst extending out of the L4-5 joint, impinging on the left L4 nerve root.  The physician recommended that the Veteran would likely benefit from the removal of the synovial cyst. 

In February 2010, the Veteran was afforded a second VA examination for her low back strain.  The Veteran reported daily and constant lower lumbar pain that she rated a 6 on a scale of 10.  She also noted stiffness.  The Veteran reported experiencing flare ups when sitting 30 to 45 minutes and rated her pain a 9 out of 10.  When standing for more than one hour, the Veteran reported worsened pain for two to three days.  Further, the Veteran reported experiencing radiculopathy in her lower left extremity secondary to her degenerative joint disease and reported its onset during service.  She reported paresthesia daily and constant from her buttocks down the lateral side of her leg to her toes.  The Veteran reported flare ups if she stepped the wrong way; her back would hurt causing her left leg pain to flare ups, lasting for two to three days. 

The February 2010 VA examiner noted that there was no chronic lumbar disorder documented in service and that she had been treated for acute lumbar strain.   The examiner noted a 1989 diagnosis of lumbar strain during service due to overuse and no specific injury.  The examiner also noted that the February 1994 VA examination was negative for a lumbar disorder.  The examiner further noted a November 2006 post-service treatment record diagnosing degenerative disc disease at the L4-5 and L5-S1 areas with left L4 radiculopathy. 

Associated imaging studies taken of the lumbar spine revealed no acute fracture and no subluxation.  Mild disc narrowing was noted at L4-L5 and prominent disc narrowing at L5-S1.  Prominent facet sclerosis was noted at L3-S1 and sclerosis was seen about both joints.  Numerous vascular clips were seen in the upper left abdomen.  The impression was multilevel degenerative changes in discs and facets L3-S1 and greatest at L5-S1.  The examiner diagnosed the Veteran with acute lumbar strain during military service that resolved with no residuals.  The examiner also diagnosed the Veteran with lumber degenerative disc disease multilevel with left L4 radiculopathy, with onset after military service and not caused by or related to the Veteran's in-service acute lumbar strain.  The examiner failed to provide supporting rationale for his conclusions.

In a statement dated in April 2013, the Veteran noted that her lumbar spine condition was well documented in her STRs.  She asserted that the strain caused permanent damage to the ligaments and fibers in her back and that her condition was residually chronic.  The Veteran stated that she suffered from constant pain in the back muscles when she walked for any distance and could not sit for a long period of time.      

As the February 2010 VA examiner failed to provide a rationale for his negative nexus opinion, the Board remanded the Veteran's claim for another VA examination for the Veteran's low back strain, which was conducted in April 2016.  The Veteran reported that she injured her back while in service due to lifting heavy objects and that she had been diagnosed with strain in the past.  She reported that her pain had remained constant since.  The examiner reviewed the electronic claims file and noted the continuity of the Veteran's back pain symptoms that she experienced during and after service.  The examiner noted that imaging studies of the lumbar spine in 2010 revealed age related changes that were not documented in the 1994 imaging studies of the lumbar spine.  He further noted that a 2006 MRI documented spondylosis with synovial cyst.  The examiner opined that this condition was not caused by service or a service connected condition.  He opined that the Veteran's low back condition was less likely than not caused by the Veteran's history of back strain and falling while in service.  The examiner explained that the Veteran's low back condition was due to the inevitable consequence of aging and not related to her professional background or military service and cited current peer review literature in support of his opinion. 

The Board finds the April 2016 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record, to include incidents of back pain while in service.  The examiner offered the likely etiology of the Veteran's disorder with support, in addition to providing a negative direct nexus opinion. 

The Board has considered the lay statements of the Veteran asserting active duty service caused her low back disorder.  The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a relationship between a low back condition and an in-service injury or event is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  Specifically, the March 1994 imaging studies of the lumbar spine that were found essentially normal.  Though service and post-service treatment records show a history of complaints of low back pain, the earliest indication that the Veteran was diagnosed with degenerative disc disease was documented in an April 1999 treatment record by reference to x-rays from 1997 showing mild degenerative changes.  The first imaging studies of record to show degenerative changes are from October 2006. 

In summary, the weight of the evidence does not support a finding that the Veteran's low back strain is etiologically related to a disease, injury, or event in service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim for service connection for low back strain, the doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low back strain is denied.


REMAND

Remand is required to afford the Veteran a VA examination to resolve the question of whether the Veteran's hypertension is cause by her military service.  The Veteran contends that she suffered from hypertension throughout service.  Specifically, she contends that she had hypertensive readings in service and was prescribed medication to treat the condition, but her diagnosis of hypertension was never properly documented.  The Veteran asserts that the absence of a diagnosis in service does not mean she did not suffer from hypertension while in service.  See April 2010 Notice of Disagreement and April 2013 VA Form 9.  The Board notes that the Veteran has never been afforded a VA examination for her currently diagnosed hypertension.  On remand, the Veteran should be provided a VA examination to determine the etiology of her hypertension.  The examiner should be directed to examine the Veteran's STRs for an indication that she suffered from or was being treated for hypertension. 

Remand is also required to obtain an addendum VA medical opinion for the service connection claim for endometriosis, post hysterectomy with hemi-oophorectomy.  In July 2016, the Veteran was afforded a gynecological VA examination.  The examiner indicated that the Veteran had never been diagnosed with endometriosis and reported that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic endometriosis condition or its residuals at that time.  The Board notes that the July 2016 examiner failed to acknowledge the diagnosis of endometriosis provided by the February 2010 VA examiner, as well as a previous diagnosis of minimal endometriosis provided by a VA examiner during a March 1994 VA examination.  

Further, the July 2016 VA examiner indicated that the Veteran had never had a gynecological condition; however, the Veteran's treatment records prove otherwise.  For instance, dyspareunia and severe dysmenorrhea were noted in a March 1976 STR, chronic dyspareunia and intermittent spotting were noted in a March 1987 STR, dysfunctional bleeding was diagnosed in a July 1987 STR, metromenorrhagia was noted in an August 1990 STR, and metromenorrhagia and uterine hyperplasia were noted in an August 2003 treatment record.  There is no indication that the July 2016 VA examiner considered this history when forming his opinion.  In light of the foregoing, the AOJ should obtain a supplemental opinion from the July 2016 VA examiner, asking him to address the Veteran's documented gynecological conditions and previous diagnoses of endometriosis.  The examiner should be asked to discuss whether the previous diagnoses of endometriosis were accurate or inaccurate and whether the condition has resolved. 

Finally, the Veteran notes that her STRs reflect complaints of painful sex, pelvic pain, and abdominal cramps and medical determinations of acute and chronic inflammation of the cervical tissue, fibroid uterus, and abnormal bleeding.  She asserts that these conditions are accepted in the professional medical community as symptoms of endometriosis and that her condition went undiagnosed while in service.  See April 2010 Notice of Disagreement.  On remand, the examiner should be asked to address the Veteran's assertions that she displayed symptoms of endometriosis that went undiagnosed as such. 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for a VA examination to assess the etiology of her currently diagnosed hypertension.  The electronic claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should examine the Veteran's service treatment records for any indication that she suffered from or was being treated with medication for hypertension, without diagnosis.  

The examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to her active duty service.  A complete rationale for any opinion offered should be provided.

3.  After any records obtained have been associated with the evidentiary record, return the electronic claims file to the April 2016 VA examiner to obtain an addendum opinion.  The examiner should note review of the entire claims file.  If the April 2016 VA examiner is not available, the claims file should be reviewed by another examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  

a)  The examiner must address the Veteran's documented gynecological conditions of dyspareunia and severe dysmenorrhea, noted in March 1976 STRs; chronic dyspareunia and intermittent spotting, noted in a March 1987 STR; dysfunctional bleeding, diagnosed in a July 1987 STR; metromenorhagia, noted in an August 1990 STR; and metromenhorhagia and uterine hyperplasia, noted in an August 2003 treatment record. 

b)  The examiner must address the Veteran's diagnosis of minimal endometriosis by the March 1994 VA examiner and the diagnosis of endometriosis by the February 2010 VA examiner.  The examiner should clarify whether the Veteran has a current diagnosis of endometriosis and if not, should discuss whether the previous diagnoses were inaccurate or whether the condition has resolved.  A complete rationale for any opinion offered should be provided.

c)  The examiner must address the Veteran's assertions that she displayed symptoms of endometriosis while in service that are accepted by the professional medical community.  The examiner should discuss the Veteran's symptoms of painful sex, pelvic pain, abdominal cramps and medical findings of acute and chronic inflammation of the cervical tissue, fibroid uterus, and abnormal bleeding. 

d)  The examiner should identify, by diagnosis, each current gynecological disability found.  The etiology of each diagnosis should be identified and the examiner should opine, for each diagnosis, whether it is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  A complete rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


